Title: To Thomas Jefferson from D’Estaing, 14 March 1789
From: Estaing, Charles Henri Théodat, Comte d’
To: Jefferson, Thomas



Monsieur
a paris ce 14 mars 1789

Agrées je vous suplie mes remerciments de ce que vous me mettes dans le cas heureux d’éxecutter vos ordres, de rendre homage a mes sentiments pour Mr. Short et pour Mr. Rutledge, et de leur être d’une bien foible utilité. Ils n’avoient besoin que d’eux-mêmes certifiés par vous, pour avoir le droit de tout attendre de Mr. le Comte d’Albert de Rions commandant de la Marine a Toulon. Il remplace dans mon estime et dans mon coeur Mr. le Bailly de Suffren; et ce que je lui dis, de ce que je pense sur son compte, dans la lettre a cachet volant c’y jointe, n’est pas exageré; j’espere que nos Amis en penseront la même chose, et j’oserois leur en repondre comme je faisois de Mr. de Suffren, si jamais le détestable fléau de la guêrre venoit a éxister. Agrées avec indulgence, et bonté, l’assurance de l’estime, de l’attachment, et du respect avec lesquels j’ai l’honneur d’etre Monsieur Votre tres humble et tres obéissant serviteur

Estaing

